 


109 HCON 298 IH: Supporting the goals and ideals of National Lung Cancer Awareness Month and expressing the sense of the Congress that the Federal commitment to lung cancer research and earlier detection must be significantly increased.
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 298 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Shaw submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Lung Cancer Awareness Month and expressing the sense of the Congress that the Federal commitment to lung cancer research and earlier detection must be significantly increased. 
 
Whereas lung cancer is the leading cancer killer of both men and women; 
Whereas lung cancer claims the lives of more people each year than breast, prostate, colon, liver, melanoma, and kidney cancers combined; 
Whereas the Surveillance, Epidemiology, and End Results (SEER) Program of the National Cancer Institute estimates that 172,570 new lung cases will be diagnosed in 2005 and 163,510 individuals will die of lung cancer in 2005; 
Whereas in 2005, lung cancer will kill over three times as many men as prostate cancer and nearly twice as many women as breast cancer; 
Whereas the Lung Cancer Alliance points out that the 5-year survival rate for lung cancer is still only 15 percent, virtually unchanged since the National Cancer Act of 1971; 
Whereas the 5-year survival rate is 99 percent for prostate cancer and 88 percent for breast cancer; 
Whereas the overall Federal research commitment to lung cancer research in 2005 expressed in dollars per death is $1,829; 
Whereas the overall Federal research commitment to research in 2005 expressed in dollars per death is $23,474 for breast cancer and $14,369 for prostate cancer; 
Whereas both incidence and mortality rates for lung cancer are significantly higher in black males; 
Whereas veterans are at high risk for lung cancer due to the federally subsidized distribution of cigarettes and exposure during combat to known lung cancer carcinogens such as Agent Orange; 
Whereas over 60 percent of new lung cancer cases are now being diagnosed in people who never smoked or in former smokers who had already quit smoking, many of them decades ago; 
Whereas the majority of non-smokers being diagnosed with lung cancer are women, many of them in their forties; 
Whereas 70 percent of new lung cancer cases are not diagnosed until late stage when the cancer has already metastasized; 
Whereas the public is not aware of many of the statistics, the risk factors, or the need for early diagnosis; 
Whereas an early diagnosis can reduce deaths; 
Whereas the Federal commitment to lung cancer research and earlier detection must be significantly increased; and 
Whereas the recognition of November as National Lung Cancer Awareness Month would increase awareness about lung cancer and the need for lung cancer research and early detection: Now, therefore, be it 
 
That the Congress— 
(1)supports the goals and ideals of National Lung Cancer Awareness Month; 
(2)should work to increase the Federal research commitment to lung cancer research and early detection to the amount necessary to bring the 5-year survival rate to 50 percent within 10 years; and 
(3)should work with all Federal agencies involved in cancer research to develop a coordinated road map for accomplishing that goal. 
 
